Title: To George Washington from Marinus Willett, 24 May 1783
From: Willett, Marinus
To: Washington, George


                  
                     Sir
                     Albany 24 May 1783
                  
                  The Indian runner returned from Niaga last evening.  your Excellencies dispatches from that place will accompany this by the post—The Inclosed Letter was handed to me as it is unsealed and for that reason I have thought it but to Inclose to your Excellency, as the most direct way to its being handed to the owner.
                  The Indian runner reports that large numbers of Indians were flocking to Niagara and that they expect some of their Chiefs will be dispached this way soon on treating business.  I have the Honor to be Your Excellencys most Obedient humble servant
                  
                     M. Willett
                  
               